SUPPLEMENT DATED APRIL 10, 2014 to PROSPECTUS DATED APRIL 29, 2011 FOR SUN PROTECTOR VARIABLE UNIVERSAL LIFE ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT D This supplement contains information regarding changes to investment options that are available under your Contract. Effective after the close of business on April 30, 2014, the names of the following investment options will change: Old Name New Name Franklin Income Securities Fund Franklin Templeton VIP Founding Funds Allocation Fund Franklin Income VIP Fund Franklin Founding Funds Allocation VIP Fund Mutual Shares Securities Fund Franklin Mutual Shares VIP Fund Franklin Small Cap Value Securities Fund Franklin Small Cap Value VIP Fund Franklin Strategic Income Securities Fund Franklin Strategic Income VIP Fund Franklin U.S. Government Fund Franklin U.S. Government Securities VIP Fund Templeton Growth Securities Fund Templeton Growth VIP Fund PIMCO Global Multi-Asset Portfolio PIMCO Global Multi-Asset Managed Allocation Portfolio THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Sun Protector (NY)4/2014
